UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1512


SCHNADER HARRISON SEGAL & LEWIS LLP,

                Plaintiff – Appellee,

          and

ACADIA INVESTMENTS L.C.,

                Party-in-Interest,

          v.

LOREN W. HERSHEY,

                Defendant - Appellant.



                             No. 13-2147


SCHNADER HARRISON SEGAL & LEWIS LLP,

                Plaintiff – Appellee,

          and

ACADIA INVESTMENTS L.C.,

                Party-in-Interest,

          v.

LOREN W. HERSHEY,

                Defendant – Appellant.
Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony John Trenga,
District Judge. (1:12-cv-00928-AJT-IDD)


Submitted:   June 2, 2014                 Decided:   June 20, 2014


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Loren W. Hershey, Appellant Pro Se. Jonathan Michael Stern,
SCHNADER, HARRISON, SEGAL & LEWIS, LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Schnader,          Harrison,         Segal,    &    Lewis,    LLP     filed   a

complaint against Loren W. Hershey, a former client of the law

firm, for breach of contract for failure to pay legal fees for

services rendered to Hershey.                       Hershey counterclaimed, alleging

claims       for        (1)    breach      of   fiduciary         duty;     (2)    fraudulent

inducement to enter into the contract; (3) tortious interference

with contract; (4) intentional infliction of emotional distress;

(5) conspiracy to injure business interests and trade secrets;

and    (6)     attempted          conspiracy.          The     district      court    entered

summary judgment in favor of Schnader on its claim for breach of

contract       and       on    all   of    Hershey’s       counterclaims.          The   court

subsequently denied Hershey’s Fed. R. Civ. P. 60(b)(2) motion,

and    granted          Schnader’s        motions    for     sanctions     against    Hershey

pursuant to Fed. R. Civ. P. 11.                     Hershey now appeals.

               On       appeal,      Hershey    challenges         the    district    court’s

orders    granting            summary     judgment     and    denying     reconsideration.

We    review       de    novo    a   district       court’s       order   granting    summary

judgment.           Providence Square Assocs., L.L.C. v. G.D.F., Inc.,

211 F.3d 846, 850 (4th Cir. 2000).                         Summary judgment should be

granted “if the movant shows that there is no genuine issue as

to any material fact and that the movant is entitled to judgment

as a matter of law.”                  Fed. R. Civ. P. 56(a).                “[T]here is no

issue for trial unless there is sufficient evidence favoring the

                                                3
nonmoving party for a jury to return a verdict for that party.

If the evidence is merely colorable, or is not significantly

probative, summary judgment” is proper.                         Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 249-50 (1986) (citations omitted).

             In     addition,       we     review      a    district       court’s      order

denying a Rule 60(b) motion for abuse of discretion.                             See United

States v. Holland, 214 F.3d 523, 527 (4th Cir. 2000).                                   Under

Rule 60(b)(2), a district court may relieve a party from a final

judgment due to newly discovered evidence that, with reasonable

diligence, could not have been discovered in time to move for a

new trial under Fed. R. Civ. P. 59(b).

             We     have     thoroughly        reviewed       the     record      and     the

relevant legal authorities and conclude that the district court

did   not    err    in     granting      summary       judgment      for    Schnader       and

denying Hershey’s motion for reconsideration.

             On     appeal,     Hershey         also       challenges      the     district

court’s order granting Schnader’s motion for Rule 11 sanctions.

“We   review       the     decision      to    award       sanctions       for    abuse     of

discretion.”         Newport        News      Holdings      Corp.    v.     Virtual       City

Vision,     Inc.,    650 F.3d 423,     443     (4th   Cir.     2011)      (citation

omitted).      However, Hershey has failed in his appellate brief to

develop an argument challenging the court’s order.                           We therefore

conclude that Hershey has forfeited appellate review of that

order.      See Eriline Co. S.A. v. Johnson, 440 F.3d 648, 653 n.7

                                               4
(4th Cir. 2006) (finding conclusory single sentence in brief

“insufficient to raise on appeal any merits-based challenge to

the district court’s ruling”).

           Accordingly,       we   affirm   the   district    court’s    orders.

We also deny Hershey’s motion to place the appeal in abeyance.

We   dispense   with   oral    argument     because    the   facts   and   legal

contentions     are   adequately    presented     in   the   materials     before

this court and argument would not aid in the decisional process.



                                                                        AFFIRMED




                                       5